Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Remark
This Office action has been issued in response to communication made on 06/07/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given subsequent to communication with Suneel Arora on 6/14/2021.

Terminal disclaimer
       The terminal disclaimer filed on 06/21/2021 is approved hence the double patenting rejection is withdrawn.

Amendment to the Claims
The following is the list of claimed that were amended, added and cancelled.
5.	(Currently Amended) A data request system, comprising:	a web server, running on a computer the web server configured for a researcher or other user to create multiple data tables for a study to be presented to individual participants being surveyed in a research study;	a first data table, comprising a first data request including one or more data request items including:	one or more questions, a request to take an action, or an instruction to record data from a sensor;	a second table, comprising one or more trigger conditions to control the one or more data request items, the one or more trigger conditions including at least one of: (1) a time of day and an activity of the participant; or (2) a time of day and a location of the participant;	a third table, designating individual participants participating in the study, and mobile personal computing devices personally associated with  the individual mobile personal computing device designated in the third table, such that an application installed on the particular mobile personal computing device downloads the transport file and configures the device to present to the participant one or more surveys, and obtain from the participant one or more responses to be stored,  one or more trigger conditions specified in the second table are determined to have been met, the one or more trigger conditions including at least one of: (1) a time of day and an activity of the participant; or (2) a time of day and a location of the participant.


7.	(Currently Amended) The system of claim 6, wherein the application is configured to present to the participant a list of two  or more surveys that currently meet the one or more trigger conditions.

10.	(Currently Amended) The system of claim 5, wherein the application is configured to record at least one of the date or time at which a trigger condition was met.

11.	(Currently Amended) The system of claim 5, wherein the application is configured to record the location of the particular mobile personal computing device when at least one trigger condition was met.

12.	(Currently Amended) The system of claim 7, wherein the application is configured to record at least one of a date or time when the participant selects a survey from the list.

13.	(Currently Amended) The system of claim 5, wherein the application is configured to record at least one of a date or time at which an item in the data request is started.

14.	(Currently Amended) The system of claim 5, wherein the application is configured to record at least one of the date or time at which an item in the data request is completed.



15.	(Currently Amended) A method of creating and administering data requests, the method comprising:	creating one or more data tables on a web server, running on a computer, to hold information describing one or more of a data request, a participant, a participant device of a participant being surveyed in a research study, or return data;	identifying one or more participants being surveyed and associating a participant device with an individual participant having access of that participant device;	creating a data request comprising at least one item of a survey including one or more questions, a request to take an action, or data to be recorded from a sensor;	configuring one or more triggers for each item in the data request to control the item on the participant device, the one or more triggers including at least one of: (1) a time of day and an activity of the participant; or (2) a time of day and a location of the participant;	writing the data request and one or more triggers into a transport file for download to the participant device associated with the intended participant;	downloading the transport file to the participant device with an application installed on the participant device;and presenting to the participant one or more surveys, and obtaining from the participant one or more responses to be stored,  one or more conditions specified by the trigger associated with that item have been met, the one or more triggers including at least one of: (1) a time of day and an activity of the participant; or (2) a time of day and a location of the participant.

16.	(Currently Amended) The method of claim 15, further comprising gathering one or more related questions or requests into one or more named surveys.


17.	(Currently Amended) The method of claim 15, further comprising placing the two or more surveys that currently meet at least one trigger condition in a list presented to the participant in the application.

20.	(Currently Amended) The method of claim 15, further comprising recording at least one of a date or time when a trigger condition was met.

21.	(Currently Amended) The method of claim 15, further comprising recording the location of the participant device when a trigger condition is met.

22.	(Currently Amended) The system of claim 5, wherein the participant device is configured to record at least one of a date or time at which an item in the data request is started.

23.	(Currently Amended) The method of claim 15, further comprising recording at least one of a presentation date or time at which a question in the survey is presented to the participant and at least one of a completion date or time at which the participant completes a response to the presented item.



Allowance
Claims 5-23 are allowable.

Reason for Allowance
Independent claims 5 and 15 are allowable because the cited arts of record do not explicitly disclose, teach, or suggest the claimed limitations content management (in combination with all other features in the claim),       	
a web server, running on a computer the web server configured for a researcher or other user to create multiple data tables for a study to be presented to individual participants being surveyed in a research 



Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK CHBOUKI whose telephone number is (571)270-3154.  The examiner can normally be reached on Mon-Fri 8:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        6/27/2021